Citation Nr: 1627103	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had active duty service from April 1992 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO readjudicated the claim in a July 2014 rating decision; however, new and material evidence had been received prior to the expiration of the appeal period.  Thus, the initial claim was still pending.  38 C.F.R. § 3.156(b) (2015).  

The Veteran provided testimony during an October 2015 hearing before the undersigned.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current sleep apnea disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's representative has alleged that the VA medical opinions of record are inadequate.  However, in light of the allowance of this claim, there is no prejudice to the Veteran.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records are silent for reference to sleep apnea.  On a June 2002 Report of Medical History, the Veteran denied having trouble sleeping.  On an April 2005 post-deployment questionnaire, the Veteran answered "no" to whether he still felt tired after sleeping.  

Service treatment records show that the Veteran's weight was 159 pounds and he was 73 inches tall on service entrance examination in October 1991.  While in service, the Veteran gained weight and was noted to be obese.  His weight was 250 pounds on service evaluations in May 1998 and October 2001, while his height was 74 inches.  His maximum acceptable weight was noted in service to be 210 pounds in May 1998.  He was discharged in August 2006 due to physical standards.  

In March 2013, the Veteran stated that he had been told that he stopped breathing while sleeping.  He had been woken up on several occasions by crew members in service at his last duty station.  He was embarrassed and could not believe what they were telling him.  His wife had told him of several instances of hesitation of him not breathing and snoring.  

In a June 2012 rating decision, service connection was granted and an initial 10 percent rating assigned for persistent disorder of initiating or maintaining sleep.  In a September 2013 rating decision, the RO recharacterized that disability as an adjustment disorder with primary insomnia and increased the rating to 30 percent.  In that same decision, the RO denied a separate claim of service connection for sleep apnea because there was no confirmed diagnosis.  
 
An April 2014 VA medical record indicates that a recent sleep study showed that the Veteran has obstructive sleep apnea.  

In September 2015, a service buddy of the Veteran indicated that he witnessed the Veteran while on board a ship from July 1994 to October 1996, and he noticed his sleeping habits.  The Veteran would snore loudly, and one time, the buddy did not think the Veteran was breathing while he was sleeping, and he shoved him and screamed and asked "hey, man, are you breathing?"  The buddy said the Veteran looked surprised and startled when he did that.  

The Veteran's wife indicated in January 2015 that she recalled the Veteran snoring loudly, even before November 2000.  She reported that the most terrifying incident involving the Veteran's sleeping was when he came back from deployment in about April 2005.  At that time, she noticed that the Veteran was sleeping and gasping for air.  She pushed him and screamed, "wake up, are you okay?"  He responded that he was fine.  

In July 2014, a VA medical opinion was obtained.  The health care provider indicated that the Veteran's sleep apnea was most likely the result of weight gain.  She found that his weight had increased 72 pounds since induction into service.  She stated that weight gain was the primary risk for developing the problem, and that the Veteran's sleep apnea was most likely the result of weight gain and increasing age.    

Based on the evidence, the Board finds that service connection is warranted for the Veteran's current sleep apnea disorder, as it had its onset in service.  The evidence shows that he became at least 40 pounds over maximum allowable weight in service, and that two credible witnesses saw him snore loudly and apparently stop breathing and saw him gasp for air in his sleep while he was in service.  The July 2014 VA medical opinion shows that weight gain is the primary risk for developing sleep apnea and attributed the Veteran's sleep apnea to weight gain, noting that it was the most likely cause of the Veteran's sleep apnea.  While in service, the Veteran gained weight to the point that he was 40 pounds above the maximum weight allowable for his height, and the Veteran appears to have had episodes of sleep apnea in service.  

Although the service treatment records include the Veteran's indication on at least two occasions that he did not experience trouble sleeping, there is competent credible evidence from both a service buddy and his wife that he snored loudly and would appear to stop breathing sometimes while asleep during service.  Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  A negative VA medical opinion from February 2015 on the matter of direct incurrence is rejected, as the basis of the opinion appears to be a lack of treatment or a sleep apnea study in service.  That examiner did not consider the fact that the Veteran had become obese in service and that there were credible reports of sleep apnea symptoms in service.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


